         Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


GRACIE WHITE f/k/a GRACIE
DORNEUS, individually and on behalf of
a class of persons similarly situated,

               Plaintiff,
                                                      Civil Action No. 3:18-CV-30143-MGM
v.

ALLY FINANCIAL INC.

               Defendant.


     DECLARATION OF ELIZABETH RYAN IN SUPPORT OF PLAINTIFF’S MOTION
                        FOR CLASS CERTIFICATION

        I, Elizabeth Ryan, affirm as follows:

        1.     I am one of the counsel for the Plaintiff in this case. I submit this declaration in

support of Plaintiff’s Motion for Class Certification.

        2.     The facts contained in this Declaration are within my personal knowledge, and I

could testify to those facts if called to do so under oath.

        3.     I have been admitted to practice before the Massachusetts Supreme Judicial Court

since 1987, the District Court for the District of Massachusetts since 1996, and the First Circuit

Court of Appeals since 1997.

        4.     I am a graduate of Catholic University Law School (J.D., 1985) and the College

of the Holy Cross (B.A., 1981).

        5.     I have been in private practice since 1995, and the majority of my practice has

involved litigation on behalf of consumers, representing individuals and classes injured by

predatory lending, abusive debt collection and other unfair and deceptive business practices.

        6.     I am a member of the National Association of Consumer Advocates and a former
        Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 2 of 8




Consumer Law Fellow, National Consumer Law Center (1993). I am a contributing author of

Repossession & Foreclosures (National Consumer Law Center, 4th ed.), and of Consumer Credit

Law Manual (National Consumer Law Center and Matthew Bender).

       7.      I have been a panelist on consumer law trainings conducted by the National

Consumer Law Center, Massachusetts Continuing Legal Education, the Boston Bar Association,

and the Florida State Bar. I co-wrote several amicus curiae briefs submitted by the National

Association of Consumer Advocates (“NACA”), in cases including Botelho v. Citicorp, CA No.

96-12279-EFH, Beach v. Great Western Bank, United States Supreme Court, No. 97-5310.

       8.      Until December 2011, I was a partner in the firm Roddy Klein & Ryan, which

primarily represented consumers in class actions. I am currently a partner in the firm Bailey &

Glasser LLP and have continued to practice in the area of consumer class actions.

       9.      My partner John Roddy, who is also working on this case, has been admitted to

practice before the Massachusetts Supreme Judicial Court since 1980 and the District Court for

the District of Massachusetts and the First Circuit Court of Appeals since 1981.

       10.     Mr. Roddy is also partner at Bailey & Glasser LLP. He has been in private

practice since 1988, and virtually all of his practice has involved litigation on behalf of

consumers, representing individuals and classes injured by predatory lending, abusive debt

collection and other unfair and deceptive business practices.

       11.     Mr. Roddy is a graduate of Boston College Law School (J.D., cum laude, 1980)

and the University of Massachusetts at Amherst (B.A., magna cum laude, 1976).

       12.     From 1980-1987 Mr. Roddy served as an Assistant Attorney General in the

Massachusetts Attorney General's Office. From 1980-1985, as an attorney in the Consumer

Protection Division, he enforced state and federal consumer protection laws on behalf of




                                                  2
         Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 3 of 8




Massachusetts consumers. During his tenure he litigated approximately thirty class action type

lawsuits to successful conclusion. These lawsuits challenged unfair and deceptive business

practices which harmed hundreds and sometimes thousands of consumers. From 1986-1987 he

was Legislative Counsel to the Attorney General, in the office's Executive Bureau. Mr. Roddy

has written and spoken extensively on consumer law and specifically on consumer class action

litigation.

        13.    Mr. Roddy has written and spoken extensively on consumer law and specifically

on consumer class action litigation, including the following:

       “HomeCorps ~ Federal Court Practice: Representing Homeowners in Economic Distress”
(National Consumer Law Center, Jan. 2016);
        “Food Labeling Litigation” (MBA Consumer Advocacy Symposium, Nov. 2015);
      “Class Action Settlements: Innovative Approaches to Class Notice, Objector Litigation,
and Mediation” (Boston Bar Association, May 2014);
        “The Evolution of Arbitration” in Consumer Financial Services Institute (Practising Law
Institute, Feb. 2010);
       “Fallout From The Subprime Mortgage Crisis” U.S. Bankruptcy Court Foreclosure
Mediation Symposium, June 2009);
      “Foreclosure Avoidance Strategies” Suffolk University Law School, Center for
Advanced Legal Studies, May 2008);
       “A Brief History of Refund Anticipation Loan Litigation” in Consumer Financial
Services Litigation Institute (Practising Law Institute, Mar. 2006);
       “Class Actions In Bankruptcy Court: Jurisdiction and Remedial Issues” in Consumer
Financial Services Litigation (Practising Law Institute, Apr. 2002);
       “The Crossroads of Privacy and Credit: Class Liability Under the Fair Credit Reporting
Act” in Consumer Financial Services Litigation (Practising Law Institute, Apr. 2001).
        14.    In conjunction with our law partners, Mr. Roddy and I have obtained more than

eight hundred million dollars in restitution and debt forgiveness for consumers by successfully

asserting state and federal consumer credit law claims on their behalf. A partial listing of cases

in which I and my firm (including my former firm, RKR) have been appointed class counsel

includes the following:



                                                 3
        Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 4 of 8




          Cullinane v. Uber Technologies, Inc., Case No. 1:14-cv-14750-DPW (D. Mass.)
(refunds made in class action settlement for Massachusetts Uber riders charged surcharges and
tolls which Uber did not pay to Massport);

         Henderson v. BNY Mellon, Case No. 1:15-cv-10599-PBS (D. Mass.) (a case
challenging fees charged by a corporate trustee which was ultimately settled for $10,000,000);

          Williams v. American Honda Finance Corp., Case No. 1:14-CV-12859-LTS (D. Mass.)
(certified class of consumers deprived of post-default rights, settlement for state-wide class);

        Tadepalli v. Uber Technologies, Inc., Case 3:15-cv-04348 (N.D. Cal.) (100% refunds
made in class action settlement for California Uber riders charged approximately $2.2 million in
“airport fee tolls” which Uber did not pay to California airports);
       Curry v. Fairbanks Capital Corp., 03-10875-DPW (D. Mass.) ($55 million settlement of
nationwide class action based on predatory loan servicing practices);
       In re Household Lending Litig., Case No. C 02-1240 CW (N.D. Cal.) ($122 million
settlement of nationwide class action based on predatory mortgage lending practices);
       North Shore Auto Financing, Inc., DBA CNAC v. Block, Case No. CV-01-42793
(Cuyahoga County, Ohio) (summary judgment obtained on behalf of two certified classes of
consumer car loan borrowers: for 100% refunds of usurious amounts charged by auto lender and
voiding of entire amount owed by consumers for lender’s violation of retail installment sales act,
approximate value of $5.5 million);
      In re Ameriquest Mortgage Co. Mortgage Lending Practices Litig., CA No. 05-07097,
MDL 1715 (N.D. Ill.) ($22 million class action settlement in favor of nationwide class of
Ameriquest mortgage borrowers alleging predatory lending practices);
        Griffin v. American Gen. Fin., Case CV 09 685562 (Cuyahoga County, Ohio) (class
action settlement for Ohio borrowers regarding refunds of unearned credit insurance premiums);
         Conley v. Sears, Roebuck & Co., CA No. 97-11149-PBS (D. Mass.) and Brioso v. Sears,
Roebuck & Co., 97-1222-CJK (Bankr. Mass.) [MDL No. 1185] (100% refunds to class members
in settlement in favor of nationwide class of bankruptcy debtors, $165 million in cash provided);
        Mazola v. The May Dep’t Stores Co., Civil No. 97-10872-NG (D. Mass.) (100% refunds
to class members class action settlement in favor of nationwide class of bankruptcy debtors, $17
million in cash provided);
       Fisher v. Gen. Electric Capital Corp., No. 97 C 3065 (N.D. Ill.) [MDL No. 1192] (100%
refunds to class members class action settlement in favor of nationwide class of bankruptcy
debtors, $30 million in cash provided);
       Connolly v. Umpqua Bank, Case No. 2:15-cv-00517-TSZ (W.D. Wash.) (class action
settlement involving background and credit checks under the Fair Credit Reporting Act);

        Szafarz v. United Parcel Service, Inc., Case No. SUCV2016-2094-BLS2 (Mass. Super.
May 8, 2018) (state-wide class action settlement for failure to pay a minimum of three hours of
reporting pay);



                                                4
        Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 5 of 8




       DeVito v. Longwood Security Services, Inc., Case No. 1384CV1724-BLS1 (Mass. Super.
Nov. 6, 2018) (class action settlement for failure to pay all hours worked);

       Mauthe v. Versa Cardio, LLC, Case No. 5:16-cv-00570-JLS (E.D. Pa. 2019) (class action
settlement involving unsolicited fax advertisements under the Telephone Consumer Protection
Act);

        Spence v. Cavalry Portfolio Services, LLC, C.A. No. 1:14-cv-12655-PBS (D. Mass.)
(class action settlement for interest charged on purchased credit card debt);
       Glover v. Bank of America, N.A., C.A. No. 13-40042-TSH (D. Mass.) (class action
settlement for Massachusetts borrowers regarding late fees);
        Wieland v. Bring Care Home, Inc., C.A. No. ESCV2013-01380 (Essex County, Mass.)
(class action settlement for failure to pay all hours worked);
        Powers v. Santander Consumer USA, Inc., Case No. 4:12-cv-11932-TSH (D. Mass.)
(class action settlement on behalf of Massachusetts auto loan borrowers);
       Ross v. Citifinancial Auto Ltd., Case No. 12-1173-TJC (M.D. Fla.) (class action
settlement in favor of state-wide class of borrowers denied consumer rights disclosures);
       Thomas v. Home Credit Corp., Inc., 11-CVS-1116 (Vance County, N.C.) (class action
settlement in favor of state-wide class of borrowers denied consumer rights disclosures);
       Hall v. Capital One Auto Fin., Inc., Case No. 08-1181 (N.D. Ohio) ($37 million state-
wide settlement on behalf of Ohio consumers deprived of rights under retail installment sales
act);
        Brailsford v. Jackson Hewitt, Case No. C 06-00700 CW (N.D. Cal.) (state-wide class
action settlement on behalf of California purchasers of tax refund anticipation loans, coordinated
with a complementary settlement obtained by the California Attorney General, encompassing
broader claims concerning Jackson Hewitt’s business practices);
        Mitchell v. Prestige Fin. Services, CV2010-090395 (Maricopa County, Ariz.) (class
action settlement in favor of state-wide class of borrowers denied consumer rights disclosures
under Arizona UCC);
        Aponte v. Empresas Berrios, C.A. No. 06-01865-ADC (D. P.R.) (class action settlement
in favor of consumers subject to debt collection tactics prohibited by federal Fair Debt Collection
Practices Act);
      Sanders v. NCO, C.A. No. 06-11059-NMG (D. Mass.) (class action settlement in favor of
consumers contacted by debt collector in violation of state and federal law);
       Jackson v. SAFCo, Case No. 06-04561 (Broward County Ct., Fla.) (class action
settlement in favor of state-wide class of borrowers whose cars were illegally repossessed);
       Grace v. Affiliated Fin., Case No. 05-017194 (Broward County Ct., Fla.) (class action
settlement in favor of state-wide class of borrowers whose cars were illegally repossessed);
       Cummins v. H & R Block, Inc., Case No. 03-C-134 (Kanawha County Ct., W. Va.)
(nationwide class action settlement on behalf of purchasers of tax refund anticipation loans);



                                                5
        Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 6 of 8




        Stein, Stafford v. Schering-Plough Corp., Case No. 01-11923-MLW (D. Mass.) ($56
million paid to settle civil portion of qui tam claims that Schering-Plough marketed drugs off-
label for uses that had not been approved by the Food & Drug Administration);
         United States ex rel. Constance Conrad v. Eon Labs, Inc., C.A. No. 02–11738–NG (D.
Mass) ($3.48 million qui tam settlement resolving claims that Eon misrepresented the Medicaid
eligibility of its oral nitroglycerin products);
        Clague v. FirstMerit Bank, Case No. 03 CVF 27720 (Cuyahoga County, Ohio) ($18
million settlement on behalf of state-wide class of car owners subject to flawed repossession
practices).
        Claudio v. Lance Acceptance Corp., Case No. 04 CVF 137406 (Lorain County, Ohio)
(settlement on behalf of state-wide class of car owners subject to flawed repossession practices);
        Sanborn v. Nicholas Fin., Inc., Case No. 04 CVI 6969 (Cleveland Municipal Ct., Ohio)
(settlement on behalf of state-wide class of car owners subject to flawed repossession practices);
        Lowe v. Ford Motor Credit, Case No. 99 CVF 15806 (Cuyahoga County, Ohio) ($22
million class action settlement on behalf of state-wide class of borrowers whose cars were
illegally repossessed);
         Cooley v. F.N.B. Corp., Case No. 10010 of 2003, C.A. (Lawrence County, Penn.)
(certified class of consumers deprived of post-default rights, settlement for state-wide class);
       Malacky v. Huntington Nat’l Bank, Case No. CV 03 491420 (Cuyahoga County Ct.,
Ohio) (class action settlement in favor of state-wide class of borrowers whose cars were illegally
repossessed);
       United States ex rel. Constance Conrad v. Forest Pharmaceuticals, Inc., C.A. No. 02–
11738–NG (D. Mass.) ($24.5 million paid to settle civil portion of qui tam claims that Forest
sold unapproved thyroid drug);
       United States ex rel. Constance Conrad v. Schwarz Pharma Inc., C.A. No. 02–11738–
NG (D. Mass.) ($22 million settlement resolving qui tam allegations that Schwarz and others
submitted false quarterly reports to the government related to a pair of drugs);
        Mendez v. Island Fin. Corp., 03-1075-JAF (D. P.R.) (settlement of class action alleging
violations of the Truth in Lending Act);
        Kent v. Western Massachusetts Electric Co., HAMPCV 2001-00232 (Mass. Super. Ct.)
(settlement of consumer claims related to utility overcharge based on misclassification of billing
rate);
      Dwyer v. NSTAR, Inc., No. SUCV2001-01817 (Mass. Super. Ct.) (settlement of
consumer claims related to utility overcharge based on misclassification of billing rate);
       Brown v. Gibraltar Savings Bank, No. L-710-99 (Superior Court of New Jersey, Law
Division, Cumberland County) and Carrasco v. Parkway Mortgage and Fidelity Security Life
Ins. Co., No. No. L-00-4815-99, Superior Court of New Jersey, Law Division, Camden County
(consolidated class action settlement in favor of statewide class of credit insurance purchasers
refunding unearned premiums);




                                                 6
        Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 7 of 8




       Lewis v. Nat’l Grid [USA], Inc., Civil Action No. 01-0232 (Hampshire Super. Court,
Mass.) (class action settlement in favor of regional class of utility customers);
       Torres v. Associates Fin. Services, CN 03:2003 cv 01135 (D. P.R.) (class action
settlement in favor of statewide class of Puerto Rico homeowners who received truth in lending
disclosures which understated the cost of the loan);
       Heist v. Chase Manhattan Bank, C-02-2380 (Frederick County Ct., Md.) (class action
settlement in favor of statewide class of Chase borrowers assessed challenged inspection fees);
        Horowitz v. Boch Motor, Inc., Civ. No. 01-659 (Norfolk Super. Ct., Mass.) (settlement on
behalf of statewide class of consumer car buyers for violations of law prohibiting certain
practices in sale of ancillary theft deterrent products);
       Patton v. JB Robinson Jewelers, Inc., CA No. 97-C-4151 (N.D. Ill.) and York v.
Weisfields Jewelers, Inc., CA No. 98-C-5227 (N.D. Ill.) (class action settlement in favor of
nationwide class of financed jewelry purchasers);
       Migut v. Tandy Corp., No. 97-C-4800 (N.D. Ill.) (class action settlement in favor of
nationwide class of bankruptcy debtors);
        Donlevy v. First Commercial Mortgage Co., Inc., CA No. No. 96-11401-GAO (D. Mass.)
(class action settlement in favor of nationwide class of consumer mortgage borrowers);
       Coppola v. Wendover Funding, Inc., CA No. 96-11458-PBS (D. Mass.) (class action
settlement in favor of nationwide class of consumer mortgage borrowers);
       McKay v. ContiMortgage Corp., CA No. 96-10717-EFH (D. Mass.) (class action
settlement in favor of nationwide class of consumer mortgage borrowers);
       Mogavero v. Matrix Fin. Services, Corp., CA No. 96-11149-GAO (D. Mass.) and
[consolidated] Limper v. Matrix Fin. Services, Corp., 96-CVH-022 (C.P., Ottawa County Ct.,
Ohio) (class action settlement in favor of national class of consumer mortgage borrowers);
       Davis v. GE Capital Mortgage Services, Inc., Civil No. 95-2043 (D. N.J.) (class action
settlement in favor of national class of consumer mortgage borrowers);
       Dunmire v. Domestic Loan and Investment Bank, et al., CA No. 95-12617-JLT, (D.
Mass.) (class action settlement in favor of regional class of consumer mortgage borrowers);
       Dwyer v. Barco Auto Leasing Corp., Barron Chevrolet, Inc., and Bernardi, Inc., CA No.
95 - 10888-WGY (D. Mass.) (class action settlement as to the defendants Barron and Bernardi in
favor of statewide class of consumer lessees of motor vehicles);
          Black v. Mitsubishi Motors Credit of America, Inc., Civil Action No. 94C-3055, (N.D.
Ill.) (class action settlement in favor of national class of consumer lessees of Mitsubishi motor
vehicles);
       Roach v. Colonial Nat’l Bank and Advanta Mortgage Corp., USA, No. 93-3542 (Suffolk
Super. Ct., Mass.) (class action settlement in favor of statewide class of consumer mortgage
borrowers);
       Coley v. Guarantee Trust Life Ins. Co., No. 99-006680 (Cir. Ct. of Cook County Ill.,
Chancery Div.) (class certified in favor of statewide class of credit insurance purchasers
refunding unearned premiums);


                                                 7
       Case 3:18-cv-30143-MGM Document 53-2 Filed 05/11/20 Page 8 of 8




       Hodo v. Fin. Enterprises Corp., No. 93-2861 (Suffolk Super. Ct., Mass.) (multi-plaintiff
settlement in favor of elderly eastern Massachusetts consumer mortgage borrowers.
       Signed under the penalties of perjury this 11th day of May 2020.

                                         /s/ Elizabeth Ryan
                                         Elizabeth Ryan




                                               8
